Citation Nr: 1624942	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  12-27 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In August 2014, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  In March 2016, the Board sent a letter to the address most recently provided by the Veteran.  This letter informed the Veteran that the Veterans Law Judge who presided over his hearing was no longer employed by the Board and offered him the opportunity to testify at a second hearing.  The Veteran did not respond to this letter.  Because the Board offered the Veteran the opportunity for a hearing before the person assigned to decide his case, this appeal can proceed.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).

This case was remanded to the AOJ for further development in December 2014.


FINDINGS OF FACT

1.  The evidence is approximately evenly balanced as to whether the Veteran's bilateral hearing loss disability is the result of in-service acoustic trauma.

2.  The evidence is approximately evenly balanced as to whether the Veteran's tinnitus is related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, a bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  With reasonable doubt resolved in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans' Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Because the Board is granting the only claims now being decided, i.e., entitlement to service connection for hearing loss and tinnitus, further discussion of the VCAA is unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).


Analysis

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and it is therefore considered a chronic disease.

Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when the Veteran's speech recognition scores on the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

The Veteran was examined by a VA audiologist in January 2012.  His auditory thresholds in decibels are listed below:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
70
65
70
LEFT
20
20
60
70
80

Speech recognitions scores were 88 percent in both ears.  After the Board remanded the case, there was another audiology examination in March 2015.  The results of the March 2015 auditory threshold and speech recognition tests also meet the regulatory criteria for hearing loss disability.  The January 2012 VA examiner's report also notes that the Veteran has recurrent tinnitus.   

This evidence satisfies the current disability requirement for the claims for service connection for bilateral hearing loss and tinnitus.  

When he was in the Marines, the Veteran's military occupation specialty was aviation mechanic.  He was stationed at an Air Base in Vietnam.  At his videoconference hearing, he testified that he was exposed to the loud noises of jet aircraft and that he did not use hearing protection.  The Veteran also successfully applied for benefits for post-traumatic stress disorder (PTSD).  He told a VA psychologist that he was fired upon by the enemy when on duty near runways in Vietnam.  By granting service connection for PTSD based on this primary stressor, VA has implicitly found that the Veteran was exposed to acoustic trauma during his service in combat.  

Acoustic trauma due to combat or other loud noise has been accepted as satisfying the in-service disease or injury element.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (sound of mortars firing); Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (jet aircraft noise).  Thus, the evidence satisfies the in-service injury requirement of the claims for hearing loss and tinnitus.  The success of the Veteran's claims therefore depends on the existence of a causal relationship between in-service acoustic trauma and his current tinnitus and hearing loss disability.

For assistance in deciding whether the necessary relationship exists, the RO obtained an opinion from the January 2012 VA examiner.  She wrote a report which indicated that it was less likely than not (less than 50 percent probability) that the Veteran's hearing loss was related to in-service noise exposure.  The examiner relied upon the hearing test results in the Veteran's service treatment records, which indicated hearing within normal limits at all frequencies.  According to the examiner, hearing loss associated with noise exposure occurs at the time of a person's exposure to loud noise, and not gradually.  Therefore, she explained, the normal hearing test results in service indicate that the Veteran's hearing loss is not related to in-service noise exposure.  The examiner did, however, note that tinnitus was a symptom associated with the Veteran's hearing loss.  But in her opinion, it was most likely that both hearing loss and tinnitus were the result of post-service occupational noise exposure.

Based on the January 2012 examination report, the Veteran's claims were denied.  On appeal, the Veteran's submitted information from the website of the National Library of Medicine, a division of the National Institutes of Health (NIH), which refers to "progressive hearing loss" as "the main complication of acoustic trauma."  The Veteran's representative argued that the term "progressive" indicates that hearing loss associated with acoustic trauma can be gradual.  Moreover, the Veteran has said that he perceived ringing in his ears during his deployment to Vietnam and he also perceived a loss of hearing acuity shortly after he returned to the United States.

In December 2014, the Board remanded the case for a new medical opinion to address the Veteran's argument that, although his in-service hearing tests were within normal limits, there were significant threshold shifts over time.  On remand, the March 2015 VA examiner wrote a report addressing the Veteran's arguments.  According to the examiner, the Veteran's representative had incorrectly characterized the information from the website of the National Library of Medicine as an NIH study.  In her report, she wrote that the studies with which she was familiar, including a 2005 "landmark" study by the Institute of Medicine, demonstrated that "hazardous noise exposure has an immediate effect on hearing and does not have delayed onset nor is it progressive or cumulative."  Based on this information, the examiner opined that it was less likely than not that the Veteran's hearing loss and tinnitus were related to noise exposure in service.

In April 2016, the Board requested an expert opinion from a Veteran's Health Administration (VHA) otolaryngologist.  This expert responded with a written report in June 2016.  This report includes a detailed examination of the Veteran's auditory thresholds in service.  According to the report, between March and May of 1965, there was "a definite decrease in hearing throughout all of the frequencies tested, along with now a noise notch present at 4kHz . . . which often represents noise induced hearing loss."

The VHA otolaryngologist noted a similar difference between the May 1965 test results and the test results at the time of the Veteran's February 1969 separation examination:  "Again, the hearing in most of the frequencies dropped by another 5dB, and in comparison to the testing in 1965, there is definitely a permanent threshold shift of the pure tone averages, along with the high frequency loss (left worse than right), oftentimes correlating with noise induced hearing loss, although the values are deemed 'normal', there is definitely a drastic change from 4 years (about 10 dB threshold change)."  

In the opinion of the VHA otolaryngologist, the evidence "leads one to highly suspect that the noise exposure the Veteran endured in the service caused the hearing loss, and thus also the tinnitus."  According to the VHA otolaryngologist, the patient demonstrated a permanent sensorineural hearing loss with damage to cochlear hair cells, which can be associated with "a gradual loss of hearing over the first 5 to 10 years of exposure . . ."  Citing a 2014 article from the journal Current Opinion in Otolaryngology and Head and Neck Surgery, the audiologist wrote that there is increasing evidence that cochlear damage can exist without the "ability to prove it via traditional audiologic data."  

Both the March 2015 VA examination report and the June 2016 VHA opinion contained some rationale and should be given some weight.  See Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include whether the person opining is suitably qualified and sufficiently informed).  The VHA opinion, however, relies on more current research and potentially undermines the central assumptions behind the contrary opinion of the VA examiner.  Moreover, all of the examiners agree that tinnitus is most likely a symptom associated with the Veteran's bilateral hearing loss disability.  The Veteran himself is competent to diagnose tinnitus, see Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"), and he has credibly stated that he perceived ringing in the ears during his deployment to Vietnam.  Together with the VHA opinion, this evidence favors the conclusion that both hearing loss and tinnitus began during service.  

The cause of the Veteran's hearing loss and tinnitus may never be known with certainty because there are positive and negative opinions on the crucial issue of nexus which have a similar probative weight.  For this reason, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's hearing loss and tinnitus are the result of in-service acoustic trauma.    

By law, the resulting reasonable doubt is resolved in the Veteran's favor, see 38 U.S.C.A. § 5107(b), and entitlement to service connection for hearing loss and tinnitus is warranted.  See Wise, 26 Vet. App. at 531 ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits."). 


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


